Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Benkelman (US Patent 6694064), and further in view of Moses et al (US Patent 8768104).
With regard to claim 1, Benkelman disclosed (grouping matched points of interest in a plurality of groups); and
determining a similarity transformation with smallest rotation angle for each grouping 
of the matched points (refer to col. 14, lines 7-18). Benkelman reference does not expressly call for grouping matched points of interest in a plurality of groups. However, at the same field of endeavor, Moses et al discloses this feature (refer to col. 16, lines 12-17). At the time of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the teaching to Moses et al group of images processing system into Benkelman’s system. The suggestion/motivation for doing so would have been to provide group of images processing system (refer to col. 16, lines 12-17 of Moses et al). Therefore, it would have been obvious to combine Moses with Benkelman to obtain the invention as specified in claim 1. 

With regard to claim 2, Benkelman disclosed generating virtual matching points on non-overlapping area of the plurality of image views; generating virtual matching points on overlapping area for each of the plurality of image views; and calculating piecewise projective transformations for the plurality of image views (refer to col. 5, lines 4-18).
With regard to claim 3, Benkelman disclosed  further comprising of deriving the matching points of interest from points of interest representations, wherein the points of interest representations comprise translation-invariant representations of edge orientations (refer to col. 11, lines 65-col. 12, lines 8).
With regard to claim 4, Benkelman disclosed wherein the points of interest representations comprise scale invariant feature transform (SIFT) points (refer to col. 4, lines 13-20).
With regard to claim 5, Benkelman disclosed stored in a non-transitory computer-readable medium and executed by a processor (refer to col. 3, lines 44-51), wherein the match points are derived from a plurality of views of a scene that are remotely captured from an aerial view (refer to col. 5, lines 19-22).
With regard to claim 6, Benkelman disclosed further comprising establishing a frame of reference with respect to a visual content of a video so that the objects in a scene provide a least distracting view of the scene according to a predetermined criteria (refer to col. 4, lines 63-67, wherein each group of the plurality of matched points is used to calculate an individual similarity transformation, and then the rotation angles corresponding to the transformations are examined and a one with the smallest rotation angle is selected (refer to col. 14, lines 8-18).

With regard to claims 8-17, claims 8-17 are similarly analyzed and rejected the same as claims 1-7.
With regard to claims 18 and 20, claims 18 and 20 are similarly analyzed and rejected the same as claims 1-17. Except the limitation of video image data processing (refer to col. 4, 63-67 of Benkelman).
 Allowable Subject Matter
2.	Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Other Prior Art Cited
3. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent No. (9716880), (6442298), (6078701), (6075905) and (5649032).
Conclusion
4.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSEF KASSA whose telephone number is (571) 272-7452.  If attempts to reach the examiner by telephone are unsuccessful, examiner email address 
         If attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571) 272-7899.  The fax phone numbers for the organization where this application or proceeding is assigned is (571) 273-8300 for regular communication and (571) 273-8300 for after Final communications.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the customer service office whose telephone number is (571) 272-2600.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
08/13/2021.
/YOSEF KASSA/
Primary Examiner, Art Unit 2669